
	
		I
		111th CONGRESS
		2d Session
		H. R. 5639
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2010
			Mr. Stearns
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  executive branch officers and employees from nonrecognition rules relating to
		  the sale of property to comply with conflict-of-interest
		  requirements.
	
	
		1.Exclusion of executive branch
			 officers and employees from conflict-of-interest nonrecognition rules
			(a)In
			 generalSubparagraph (A) of
			 section 1043(b)(1) of the Internal Revenue Code of 1986 is amended by striking
			 an officer or employee of the executive branch, or a judicial
			 officer, and inserting a judicial officer.
			(b)Conforming
			 amendments
				(1)Paragraphs (1)(A)
			 and (5)(B) of section 1043(b) of such Code are each amended by striking
			 judicial canon, or executive order and inserting or
			 judicial canon.
				(2)(A)Subparagraph (A) of
			 section 1043(b)(2) of such Code is amended by striking judicial canon,
			 or executive order and all that follows through Code)
			 and inserting or judicial canon.
					(B)Subparagraph (B) of section 1043(b)(2)
			 of such Code is amended to read as follows:
						
							(B)that has been issued by the Judicial
				Conference of the United States (or its designee),
				and
							.
					(c)Effective
			 dateThe amendment made by this section shall apply to sales
			 after the date of the enactment of this Act.
			
